DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Douglas G. Gallagher on 03/10/2021.
The application has been amended as follows: 
Claim 1 has been deleted in its entirety and replaced with:
-- A structure for supporting at least one information or surveillance device above a road, the structure comprising:
at least one post extending upwards from the ground to an elevated position, 
a single overhead beam which is supported by said post, the single overhead beam extending over a horizontal distance above the road,
the at least one information or surveillance device being connected to said single overhead beam and being positioned above the road,
a catwalk extending along the single overhead beam,
wherein said catwalk comprises a guard rail assembly which is movable between:

a retracted, non-operating position in which the guard rail assembly is concealed behind the single overhead beam when viewed from a direction of approaching traffic on the road;
wherein the guard rail assembly comprises 
a left guide rail assembly part extending along one side of the catwalk and comprising a left handrail supported by left pivotable struts, and 
a right guide rail assembly part extending along an other side of the catwalk and comprising a right handrail supported by right pivotable struts. --. 
Claim 2 has been deleted in its entirety and replaced with:
-- The structure according to claim 1, wherein each of the pivotable struts connects its respective handrail with the lower part of the catwalk, and wherein the pivotable struts are pivotable between a substantially upright orientation in the operating position and a substantially horizontal orientation in the retracted, non-operating position. --. 
Claim 16 has been cancelled. 
Claim 17, line 1: numeral “16” has been deleted and replaced with numeral -- 2 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “a single overhead beam which is supported by said post … a catwalk extending along the single overhead beam, wherein said catwalk comprises a guard rail assembly which is movable between: an operating position in which the guard rail assembly extends upwardly from a lower part of the catwalk … a retracted, non-operating position in which the guard rail assembly is concealed behind the single overhead beam when viewed from a direction of approaching traffic on the road; wherein the guard rail assembly comprises a left guide rail assembly part extending along one side of the catwalk and comprising a left handrail supported by left pivotable struts, and a right guide rail assembly part extending along an other side of the catwalk and comprising a right handrail supported by right pivotable struts”; in addition to the rest of the limitations of claim 1 reads over the prior art, where the combination of references to teach a single overhead beam with a catwalk and a guard rail assembly that exhibits the limitations of the left and right guide rail assembly parts would require major modification of references and impermissible hindsight. Note that the definition below is how the term “single” is being interpreted in the claims, according to https://www.thefreedictionary.com/single 

    PNG
    media_image1.png
    149
    461
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S.M.M/Examiner, Art Unit 3634   
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634